Citation Nr: 1531147	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for ischemic heart disease claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Zachary D. Spilman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the RO.  

In December 2011, the Veteran testified at the RO before a Decision Review Officer. A transcript of this hearing is of record.  

In September 2013, the Veteran testified via video before a Veterans Law Judge.  Unfortunately, the recording of this hearing was of such poor quality that a transcript could not be created. As a result, the Veteran was afforded a second video hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of this hearing is of record.  

In a June 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for ischemic heart disease claimed as a result of herbicide exposure. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In May 2015, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the June 2014 decision and remanded the issue to the Board for additional development of the record. 

The Veteran's attorney submitted a statement in July 2015 that includes a request for a videoconference hearing at the RO to present additional evidence and argument in support of the claim.  In light of the full grant of the benefit sought on appeal, the Board finds that remanding the claim for the requested hearing is unnecessary and would only serve to delay the final adjudication of the appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran has presented credible evidence that he had visitation in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to certain herbicide agents.

2. The Veteran's ischemic heart disease is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the favor of the Veteran, the criteria for service connection for ischemic heart disease are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). In light of the favorable decision in this case, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, hypertension is a chronic disease. 38 U.S.C.A. § 1101. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran asserts that he was physically present in Vietnam during his period of service, with herbicide exposure therein, resulting in his current diagnosis of ischemic heart disease.  He also asserts that he was exposed to herbicides while unloading aircraft cargo and ordinance during service aboard a U.S. carrier off the shores of Vietnam.  

Specifically, the Veteran contended repeatedly that in July 1969, he was granted emergency leave due to a family emergency, and was flown off his duty station aboard the U.S.S. Ticonderoga to the airfield at Da Nang, Vietnam. Thereafter, the aircraft departed Vietnam and continued to the Philippines and subsequently the United States.  

The Board observes that the U.S.S. Ticonderoga had service off the shores of Vietnam during the period in which the Veteran was stationed aboard.  Service personnel records confirm that the Veteran was granted emergency leave in July 1969, and was to depart his duty station via the naval base at Subic Bay, the Philippines. Here, the Board is persuaded by the Veteran's competent and credible assertions that he was flown off his duty station aboard the U.S.S Ticonderoga via a C-1 Trader cargo delivery plane which made a routine stop in Da Nang, Vietnam to deliver equipment, supplies and mail and refuel before continuing on to the Naval base at Subic Bay, Philippines. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006); see also Layno v. Brown, 6 Vet. App. 465 (1994). Further, the medical records demonstrate that the Veteran has current ischemic heart disease (as documented in the January 2010 VA examination report).

In light of the evidence of current ischemic heart disease and considering the Veteran's competent and credible report that he was onboard a cargo plane that made a routine delivery stop in the Republic of Vietnam during the Vietnam Era, the Board finds that the weight of the competent and credible evidence supports this claim for service connection. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. Accordingly, service connection for ischemic heart disease is warranted.  








ORDER

Entitlement to service connection for ischemic heart disease claimed is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


